Citation Nr: 1121740	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure. 

2. Entitlement to service connection for grand mal seizures, to include as due to herbicide exposure. 

3. Entitlement to service connection for headaches, to include as due to herbicide exposure. 

4. Entitlement to service connection for hearing loss, to include as due to herbicide exposure. 

5. Entitlement to service connection for dizziness, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was previously represented by the American Legion.  In November 2008 correspondence that organization withdrew its power of attorney in these matters and indicated that the Veteran wished to pursue the appeals and would designate another Veterans' Service Organization as his representative.  The Veteran received a copy of that correspondence.  He has not designated another representative, and is therefore considered to be appearing before the Board pro se in these matters. 

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

As action requested by the Board in the September 2009 remand was not completed, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).
The Board's September 2009 remand noted that the Veteran had reported receiving treatment for all of the disabilities at issue at the San Diego VAMC beginning in 1991 and that the only VA treatment records associated with the claims file at that time were from April 2002 to August 2006.  A review of the claims file found that on remand the RO secured electronically transmitted treatment records from the San Diego VAMC beginning in 1997.  However, there are no records for the period prior to 1997.  The Board notes that (unless they have been scanned into the system) any earlier records were likely stored in "hard copy", and would not have been available electronically through the VA VISTA system.  The Board's administrative service contacted the RO inquiring whether a request for any earlier "hard copy" records from the San Diego VAMC had been made, and was advised that if a copy of a written request for such records was not incorporated in the claims file, the records were not requested.  A follow-up close review of the record did not find a written request for copies of the Veteran's pre-1997 "hard copy" San Diego VAMC treatment records.  

In summary, the record reflects that the Veteran has identified (pre-1997) VA treatment for the disabilities at issue, records of which have not been sought, and are outstanding.  As any such records would be pertinent evidence that is of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of any existing records (those not already secured electronically) of all evaluation or treatment the Veteran received for the disabilities at issue from the San Diego VAMC beginning in 1991 (and in particular prior to 1997).  If such records are not readily available, the RO should arrange for an exhaustive search for the records, including both at the San Diego VAMC and at any (and all) records storage facilities where such records may have been retired.  If the records are unavailable because they have been irretrievably lost or destroyed (or for any other reason), it should be so noted in the record, along with an explanation of the reason for their unavailability (and the Veteran should be so advised).  

The RO should also secure for the record complete copies of updated (from December 2010 to the present) clinical records of all VA treatment the Veteran has received for the disabilities on appeal. 

2. The RO should arrange for any further development suggested by the results of that sought above (e.g., if any private evaluation or treatment for the disabilities at issue is identified, records of such should be sought, and if an examination is deemed necessary, one should be scheduled).  

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

